By the Court.

The ordinance of Bilbao must determine this case. The 37th section of it, provides that, “ if a seller of merchandize take “ in payment a bill, becoming due within a cer- “ tain time, within which the purchaser of the “ goods, the drawer or indorser should become “ insolvent, it is ordained that if the merchandize “ be found in the possession of the insolvent. “ and the whole or part of said bill be not paid, “ a quantity proportioned to the sum unpaid, “ shall be delivered up to the bill holder.”
There can therefore be no doubt, that the plaintiffs are entitled to the two pipes, in the contents of which there has been no alteration.
With regard to the other three, we consider that the seller’s privilege, ought not to be extended to them. It is an odious one, as it destroys that equality, which alone is equity. Commercial misfortunes cannot be averted by law, *231it can, however, lessen their consequences by dividing them. These three pipes are, to go to the common stock, and the plaintiffs, as to their value, come in for a dividend, as ordinary creditors, and not as creditors upon lien.